UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file No. 333-144597 TEAM NATION HOLDINGS CORPORATION (Exact name of registrant as specified in charter) Nevada 98-0441861 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4667 MacArthur Boulevard, Suite 150, Newport Beach, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 13, 2010, there were 92,567,249 shares of the registrant’s common stock, $.0001 par value, outstanding. Table of Contents Team Nation Holdings Corporation FORM 10-Q For the Quarterly Period Ended March 31, 2010 TABLE OF CONTENTS Page PART 1 — FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets as of March 31, 2010 (unaudited)and December 31, 2009 F-2 Consolidated Statements of Operations for the Three Month Periods ended March 31, 2010 and 2009 (unaudited) F-3 Consolidated Statements of Cash Flows for the Three Month Periods ended March 31, 2010 and 2009 (unaudited) F-4 Notes to the Unaudited Consolidated Financial Statements F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 3 Item 4. Controls and Procedures 3 PART II — OTHER INFORMATION Item 1. Legal Proceedings 4 Item 1A. Risk Factors 4 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3 Default on Senior Securities 4 Item 4 Submission of Matters to Vote of Securities Holders 4 Item 5. Other Information 4 Item 6. Exhibits 5 SIGNATURES 6 Table of Contents ITEM 1. FINANCIAL STATEMENTS Team Nation Holdings Corporation Financial Statements As of March 31, 2010 and December 31, 2009 and For the Three-Month Periods Ended March 31, 2010 and 2009 Financial Statements of Team Nation Holdings Corp: Page Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 F-2 Statements of Operations for the three-month periods ended March 31, 2010 and 2009 (unaudited) F-3 Statements of Cash Flows for the three-month periods ended March 31, 2010 and 2009 (unaudited) F-4 Notes to Financial Statements F-6 F-1 Table of Contents Team Nation Holdings Corporation Balance Sheets As of March 31, 2010 and December 31, 2009 March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Due from affiliates - Total current assets Notes receivable- related party Accrued interest on JMJ note receivable Title plant Software and leasehold improvements, net of accumulated depreciation of $13,947 and $8,500 Deposits Total assets $ $ LIABILITIES AND SHAREHOLDER'S DEFICIT Current liabilities: Accounts payable - trade $ $ Accounts payable of abandoned discontinued operations Affiliate payable - Related party convertible payable obligations Accrued liabilities Current portion of financing agreement Current portion of note payable - Convertible debt obligation, net of discount of $713,405 and $982,051 Derivative liability Total current liabilities Financing agreement, net of current portion Convertible note payable, net of discount of $527,190 and $576,460 Note payable, net of current portion Accrued interest Total liabilities Commitments and contingencies (note 13) Shareholder's deficit: Preferred stock ($0.001 stated value, 60 shares authorized, 60 shares issued and outstanding) - - Common stock ($0.001 stated value, 1,000,000,000 shares authorized, 85,319,804 and 67,901,401 shares issued and outstanding) Additional paid in capital Stock subscription receivable ) ) Accumulated deficit ) ) Total shareholder's deficit ) ) Total liabilities and shareholder's deficit $ $ The accompanying notes are an integral part of the financial statements. F-2 Table of Contents Team Nation Holdings Corporation Statements of Operations For the Three-Month Periods Ended March 31, 2010 and 2009 For the Three Month Period Ended March 31, (unaudited) (unaudited) Management fees - $ Management fees- related party $ Joint marketing - Total revenue Operating expenses: Title plant fees Search fees Processing and general Customer service expenses General & administrative expenses Related party management fees - Bad debt expense - Unreimbursed expenses - Selling expenses Total operating expenses Operating loss ) ) Other expense (income): Interest income ) - Interest income- related party ) ) Interest expense Accretion of debt discount - Derivative liability income ) - Loss from continuing operations before provision for income taxes ) Provision for income taxes - Loss from continuing operations ) Loss from discontinued operations - ) Net income (loss) $ $ ) Income (loss) per share from continuing operations: Basic $ $ Diluted $ $ Loss per share from discontinued operations: Basic $ $ Diluted $ $ Net income (loss) per share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the financial statements. F-3 Table of Contents Team Nation Holdings Corporation Statements of Cash Flows For the Three-Month Periods Ended March 31, 2010 and 2009 For the Three Month Period Ended March 31, (unaudited) (unaudited) Cash flows from operating activities: Net income (loss) $ $ ) Loss from discontinued operations - ) Loss from continuing operations ) Adjustments to reconcile net income to cash provided by (used in) operating activities: Shares issued for services - Bad debt expense - Unreimbursed expenses - Depreciation expense - Accretion of debt discount - Derivative liability income ) - Accrued interest expense on JMJ note payable - Accrued interest income on related party notes receivable ) ) Accrued interest income on in substance stock subscription ) - Decrease (increase) in assets: Accounts receivable - ) Due from affiliate - Prepaid expenses - ) Deposit - ) Increase (decrease) in liabilities: Accounts payable ) ) Accrued liabilities Related party payable Related party convertible payable obligations - Cash provided by (used in) operating activities - continuing operations ) Cash used in operating activities-discontinued operations - ) Cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of software and improvements ) - Cash used in investing activities -continuing operations ) - Cash provided by investing activities -discontinued operations - Cash provided by (used in) investing activities ) Cash flows from financing activities: Related party loan - ) Repayment of financing agreement ) - Sale of common stock - Bank overdraft - Cash provided by (used in) financing activities - continuing operations ) Cash used in financing activities - discontinued operations - - Cash provided by (used in) financing activities ) Net decrease in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ - The accompanying notes are an integral part of the financial statements. F-4 Table of Contents Team Nation Holdings Corporation Statements of Cash Flows For the Three-Month Periods Ended March 31, 2010 and 2009
